DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/22 has been entered.

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 4/25/22. Claim 1 has been amended. Claims 2 - 4 have been cancelled. Claims 5 – 15 are withdrawn due to a restriction requirement. Claim 1 is now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 4/25/22.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 8 recites “including alkaline metal or an alkaline earth metal” but should recite “including an alkali metal or an alkaline earth metal”. An “a” is missing in front of “alkaline” and “alkaline” should be “alkali”.
Appropriate correction is required.

 Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection is maintained as per reasons of record as discussed in the previous office action of 1/27/22 and is incorporated herein:
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad recitation that the weight of the chemically regenerated polyester is larger than or equal to 5 wt% based on total composition, and the claim also recites that the amount of the chemically regenerated polyester ranges from 10-90% based on the composition, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over KOJI (JP 2011-256328, using machine translation) in view of KIM et al (WO 2007/083969) and/or NAKAJIMA et al (US 2004/0058805) and/or OHMATSUZAWA et al (US 6,346,070).
The rejection is maintained as per reasons of record as discussed in the previous office action of 1/27/22 and is incorporated herein:
KOJI discloses (see entire document) a method to make a multilayered structure [wherein multilayered reads on the claimed film] or a film ([0023]) [as claimed] by chemically recycling PET and mechanically recycling PET and blending both to form a composition, and to form a layer or multilayered structure from the composition (abstract, claims 1 and 6, [0001]) [as claimed]. 
The ratio of chemically recycled polyester to mechanically recycled polyester is 99:1 to 50:50 (claims 1 and 3, [0007], [0008], [0009]) [fully encompassing the claimed 5 wt% or more].
A layer comprising the blended product of chemically recycled polyester and mechanically recycled polyester is present in amounts of 1-50 wt% (claim 2) [wherein the rejection applies to the overlapping range of the claimed 10-100 w%] and can comprise an amount of 25 wt% or more (claims 3 and 6, [0008], [0009], [0034]) [meeting the claimed range of 10 to 100%]. A preferred parentage for the blend is 40% ([0016]) [also meeting the claimed range of 10-100%].
Example 4 discloses a ratio of 50:15:35 of virgin PET to mechanically recycled PET to chemically recycled PET ([0038]), example 5 discloses a ratio of 50:25:25 ([0039]), example 6 discloses 25:25:50 ([0040]), example 7 discloses 50:15:35 ([0041]) [all examples meeting all claimed ranges]. 
The ratio of chemically recycled polyester to mechanically recycled polyester is 99:1 to 50:50 (claims 1 and 3) [wherein the rejection applies to the overlapping ratio of 10-90% for each recycled material]. The preferred ratio is 50:50 ([0016]) [meeting the claimed ranges of 10-90%]. Examples 4 and 7 disclose a ratio of 15:35 of mechanically recycled PET to chemically recycled PET ([0038], [0041]) and examples 5 discloses a ratio of 25:25 ([0039], [0040]) [all examples meeting the claimed ranges]. Example 6 discloses 75% of mechanically and chemically regenerated polyesters [meeting the claimed 10-100%].
For any part of the ranges that could potentially not be covered by KOJI, a prima facie case of obviousness exists for all the claimed ranges since KOJI also discloses that the amount of the mechanically recycled polyester resin is changed based on the supply amount of the chemically recycled polyester resin according to the recovered amount of the polyester (claim 9, [0009], [0010]); that one can adjust the blend ratio as appropriate ([0024]); and discloses that recycled articles made of only mechanically recycled polyester or only chemically recycled polyesters have their unique advantages and disadvantages, and that the object of the invention is to produce a polyester article having a mixture of both. For instance, the environmental load of chemical recycling is reduced by adding mechanically recycled polyester and the combination of both increases the appearance characteristics of the resulting layers ([0002]-[0006], [0010], [0011]). KOJI also discloses that using life cycle analysis (LCA), which evaluates the environmental load by totaling the energy consumption of CO2 emitted in the process for the extraction of raw materials to manufacturing, consumption and disposal of a product, one can determine how much to use of mechanically recycled polyester, chemically recycles polyester and virgin polyester ([0011]). Accordingly, one of ordinary skill in the art would be motivated to vary the amount of each ingredient through routine experimentation.
KOJI discloses that the chemical recycling comprises the steps of depolymerizing the polyester to obtain raw material mixture and repolymerizing the raw material to obtain chemically regenerated polyester ([0012]) [as claimed]. 

KOJI discloses that additives can be added, such as dyes and pigments to achieve the desired color or clarity ([0017]), but fails to teach an antistatic adhesive comprising an alkali/alkaline earth metal complex as an additive. 
However:

KIM discloses (see entire document) that one can add an antistatic adhesive to make a polyester protection film, wherein the antistatic adhesive is made with an alkali metal and a compound having an ether or ester group, said compound being a monomer, oligomer or polymer (abstract; paragraphs [12], [23]–[25]) [as claimed], wherein the antistatic adhesive causes the surface resistivity and tribo-voltage to decrease to consequently realize excellent performance as a protection film ([69]).
It would have been obvious to one of ordinary skill in the art to have added an antistatic adhesive to the KOJI’s film as taught by KIM when KOJI depolymerizes the polyester, since KOJI discloses that additives can be added and KIM discloses that an antistatic adhesive is an additive that is advantageously added to monomers, oligomers or polymers  if one wants the surface resistivity and tribo-voltage to decrease to consequently realize excellent performance to the film, and have thus arrived at the present claim.
Moreover, it has also been settled that selection of any order of performing process steps, as determined by case law (See MPEP 2144.04 IV. C.), is prima facie obvious in the absence of new and unexpected results.

Additionally, NAKAJIMA discloses (see entire document) a method to make a polyester film, such as PET film ([0002]) from monomers, wherein an antistatic agent can be added at an arbitrary stage during or after polymerization of the polyester ([0119], [0120]). 
It would have been obvious to one of ordinary skill in the art to have added an antistatic adhesive to the KOJI’s film as taught by NAKAJIMA when KOJI depolymerizes the polyester, since KOJI discloses that additives can be added and NAKAJIMA discloses that an antistatic adhesive is added at an arbitrary stage during or after polymerization of the polyester, and have thus arrived at the present claim.

Additionally, OHMATSUZAWA discloses (see entire document) a process to make polyester film, specifically PET, the process comprising polymerizing the monomers in the presence of a catalyst, wherein the catalyst is a complex comprising calcium or magnesium (1:15-20, 4:20-28, 15:15-30, 15:53-57, 65:56-67, 66:40-50, table 496-1, claims 1 and 7). OHMATSUZAWA discloses that catalysts are used to produce polyesters with high polycondensation activity, desired viscosity, low acetaldehyde content, high transparency and excellent tint (2:1-15).
It would have been obvious to one of ordinary skill in the art to have added an alkali/alkaline earth metal complex to the KOJI’s film as taught by OHMATSUZAWA when KOJI polymerizes the monomers obtained from the depolymerized polyester, since KOJI discloses that additives can be added and OHMATSUZAWA discloses to add an alkaline earth metal complex as a catalyst to monomers in the polymerization process of PET for the benefit of producing polyesters with high polycondensation activity, desired viscosity, low acetaldehyde content, high transparency and excellent tint, and have thus arrived at the present claim.

Response to Arguments
Applicant's arguments filed 4/25/22 have been fully considered but they are not persuasive. 

Applicant submits that the antistatic adhesive is added into the raw material mixture before repolymerization and no additional antistatic adhesive is necessary to be added when the polyester film is manufactured; that KOJI does not disclose the addition of the antistatic adhesive and that KIM discloses antistatic protection but not from recycled PET and not to add it into the raw material mixture before repolymerization.
Applicant’s argument has been considered but is not persuasive:
The primary reference of KOJI discloses depolymerizing and repolymerizing polyesters to make a film and discloses that additives can be added (see paragraph [0017]). KIM, as a secondary reference, discloses that an antistatic adhesive is an additive that is advantageously added if one wants the surface resistivity and tribo-voltage to decrease to consequently realize excellent performance to the film, thus giving motivation to one of ordinary skill in the art to add KIM’s antistatic adhesive to KOJI’s process and film.
KIM discloses that the antistatic adhesive is made with an alkali metal and a compound having an ester group, wherein said ester group can be a monomer, oligomer or polymer (see [0025]), thus covering any part of the polyester chemical recycling taught by KOJI, be it depolymerized down to monomers or oligomers or still as a polymer, for the same results of a film with antistatic properties. 
Even if, arguendo, KIM does not teach to add the antistatic adhesive to  monomers, which he does, there does not seem to be any advantage to when the antistatic adhesive is added. Selection of any order of performing process steps, as determined by case law (See MPEP 2144.04 IV. C.), is prima facie obvious in the absence of new and unexpected results.
An additional reference of NAKAJIMA has been applied to show that one can add an antistatic adhesive arbitrarily at any point, before or after the polymerization of PET in the process of making a PET film, for the same results.

Applicant submits that in paragraph [0012] KOJI discloses to remove a foreign substance other than PET; that therefore KOJI teaches away from adding the antistatic adhesive to the raw mixture.
Applicant’s argument has been considered but is not persuasive:
In paragraph [0012], KOJI discloses known methods of chemically recycling PET. It involves crushing, washing and separating foreign substances. One of ordinary skill in the art knows that here KOJI is referring to mechanical separation of foreign  substances, such as dirt, pebbles, pieces of wood, metals, etc., which can be accomplished when crushing and washing. Such crushing and washing would not have separated a chemical, such as an antistatic adhesive from the PET. Paragraph [0012] also discloses that known methods further include to then depolymerize the crushed and washed PET and remove plastic components other than PET. In other others, other plastics include plastics that are not PET, noting that an alkali metal antistatic adhesive is not a plastic. 
Be it as it may, KOJI also discloses to add additives, such as dyes and pigments (see paragraph [0017]. KOJI, therefore, does not teach away from adding additives.

Applicant submits that a person of ordinary skill in the art looking at KIM can only obtain the teaching of adding the antistatic adhesive to make a protection film to have antistatic performance, which is different from the effect of the present application which is to increase the amount of recycled PET in the polyester film.
Applicant’s argument has been considered but is not persuasive:
There is nothing in the claim that recites a process to increase the amount of recycled PET in the film when compared to PET that has not been added an antistatic adhesive. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In fact, it is not clear how adding an antistatic additive to the depolymerized PET would allow for the addition of more recycled PET when making a film. What chemical reaction occurs when the additive is added to the PET that allows a film to comprise more recycled PET than if the film does not have this additive added after depolymerization or if the additive is added when the repolymerized PET is mixed with the mechanically recycled PET? Looking at the remaining claims, additional additives are claimed,  including a lubricant, a colored pigment, a white compound, a matte additive, and a degradable material. Thus, it does not seem that the antistatic additive somehow transforms the depolymerized PET into a material that allows it to be added to a greater percentage to the film, but that any additive is conveniently added when the PET is depolymerized before being polymerized. As such, KIM teaches to add antistatic adhesive to monomers before being polymerized.
It is also unclear why Applicant argues that the antistatic adhesive is added in order to increase the amount of recycled PET in the polyester film and not to act as an antistatic additive when the claim describes the alkali metal complex as an “antistatic” adhesive.
Be it as it may, while KIM’s motivation for adding an antistatic adhesive may not be the same motivation as argued by Applicant of making it able to increase the amount of recycled PET in the film, it is noted that obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with applicant’s motivation. In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1996).
Given Applicant’s remarks about the role of the alkali metal of being added in order to increase the amount of recycled PET in the polyester film, a new reference of OHMATZUZAWA et al has been applied to show that it is known in the art to add alkali/alkaline earth metal complexes in the process of polymerizing polyesters. Said metals act as catalysts, wherein catalysts are disclosed to be used in the art to enhance the polymerization process, such as to increase the polycondensation activity. Since the polycondensation activity is increased, it would imply that more PET can be added to the film.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765